Citation Nr: 1434348	
Decision Date: 08/01/14    Archive Date: 08/08/14

DOCKET NO.  12-33 870A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder.

2.  Entitlement to service connection for a lung disorder.

3.  Entitlement to service connection for a right leg disorder.

4.  Entitlement to service connection for a back disorder.

5.  Entitlement to service connection for a left shoulder disorder.

6.  Entitlement to service connection for a right shoulder disorder.

7.  Entitlement to service connection for headaches.

8.  Entitlement to service connection for diabetes mellitus, type II.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from August 1966 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the VA Regional Office (RO) in Detroit, Michigan.  

The issues of service connection for back, bilateral shoulder, and right leg disorders being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A respiratory disorder was not present during service and a currently diagnosed respiratory disorder did not develop as a result of any incident during service.

2.  A lung disorder was not present during service and a currently diagnosed lung disorder did not develop as a result of any incident during service.

3.  Headaches were not present during service and currently diagnosed headaches did not develop as a result of any incident during service.

4.  At no time during the appeal period has the Veteran exhibited a current diabetes mellitus, type II disability.


CONCLUSIONS OF LAW

1.  A respiratory disorder was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

2.  A lung disorder was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

3.  Headaches were not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

4.  Diabetes mellitus, type II was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran was notified in letter dated in November 2009 regarding the type of evidence necessary to establish his claims.  He was instructed how to establish service connection.  The Veteran was notified of what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The letter notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Regarding VA's duty to assist, VA obtained the Veteran's service treatment records (STRs) and post-service medical records.  The Board finds that medical opinions on the questions of service connection for respiratory, lung and headache disorders are not required because opinions are only necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains:  1) competent evidence of diagnosed disability or symptoms of disability, 2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and 3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, as described in detail below, there is insufficient evidence establishing that the Veteran suffered an event, injury or disease in service and that any current disorder is related to his service.  See Duenas v. Principi, 18 Vet. App. 512 (2004).  Consequently, given the standard of the regulation, the Board finds that VA did not have a duty to assist that was unmet.

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

If a combat Veteran presents satisfactory lay or other evidence of service incurrence or aggravation of a disease or injury, which is consistent with the circumstances or hardships of his service, then an evidentiary presumption of service connection arises and the burden shifts to the government to disprove service incurrence or aggravation by clear and convincing evidence.  38 U.S.C.A. § 1154(b) (West 2002).  This reduced evidentiary burden relates only to the issue of service incurrence, however, and not to whether the Veteran has a current disability or whether a current disability is linked to the incident in service.  See Huston v. Principi, 18 Vet. App. 395, 402 (2004); Clyburn v. West, 12 Vet. App. 296, 303 (1999).

Pursuant to 38 C.F.R. § 3.303(b), when a chronic condition (e.g., diabetes mellitus) is present, a claimant may establish the second and third elements by demonstrating continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Certain chronic diseases (e.g., diabetes mellitus) may be presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2013).  

Certain diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era will be presumed to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  Furthermore, even if a veteran does not have a disease listed at 38 C.F.R. § 3.309(e), he or she is presumed to have been exposed to herbicides if he or she served in Vietnam between January 9, 1962, and May 7, 1975, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).
The diseases for which service connection may be presumed to be due to an association with herbicide agents include type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes).  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).

The Board notes that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131.  In the absence of proof of present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Degmetich v. Brown, 104 F.3d 1328 (1997); Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

	1.  Respiratory and Lung Disorders

The Veteran's April 1966 enlistment and April 1970 discharge examinations both revealed clinically normal lungs and chest.  The April 1966 examination shows that chest X-rays were negative, while the April 1970 examination shows that X-rays were within normal limits and negative.  The Veteran's STRs contain no complaint of, treatment for, or diagnosis of, any respiratory or lung disorders.  The Veteran's DD 214 shows that he received decorations denoting combat; therefore, his status as a combat Veteran is conceded.

Post-service treatment records beginning in January 2010 show that the Veteran was diagnosed with asthma.  There are no records dated prior to December 2009.  His records also show that he had bilateral pulmonary emboli in September 2010.  None of his records contain any opinions relating asthma or bilateral pulmonary emboli to his military service.  They also do not show that the Veteran reported any in-service event, injury or disease to his lungs and respiratory system in service, or that he reported that the onset of any associated symptomatology began during his military service.

Although the Veteran has reported that his STRs should show breathing and lung problems in service, see December 2010 notice of disagreement, he has not reported incurring any specific event, injury, or disease, nor has he reported persistent symptomatology dating back to his military service.

Based on a review of the evidence, the Board concludes that service connection for respiratory and lung disorders is not warranted.  Although the evidence shows that the Veteran has asthma and had bilateral pulmonary emboli during this appeal, it does not show that they are related to his military service.

Initially, the Board finds that the Veteran does not have an-service event, injury or disease.  His STRs do not show any event, injury or disease to his lungs and respiratory system and none of the Veteran's statements have shown him reporting incurring an event, injury or disease.  The evidence also does not show that any currently diagnosed respiratory and lung disorders had their onset in service.  While the Veteran's exposure to herbicides has been conceded as discussed below, the Veteran has not contended that his asthma or his bilateral pulmonary emboli are related to herbicide exposure.  Additionally, the Veteran does not assert that his claimed problems are a result of combat.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) are not for application in these matters.  

His STRs are silent for any complaints associated with currently diagnosed respiratory and lung disorders.  As discussed above, his lungs and chest were normal in April 1970, and chest X-rays were within normal limits and negative.  The Board acknowledges the Veteran's reports of breathing and lung problems in service; however, the contemporaneous service records and post-service treatment records all fail to show that the onset of current respiratory and lung disorders began in service or that he incurred an event, injury or disease to his respiratory system and lungs in service.  Therefore, the evidence does not support a finding that the in-service incurrence or aggravation of an event, injury or disease to his respiratory system and lungs actually occurred.  

Absent an in-service event, injury or disease, there is no nexus evidence to support a finding of service connection.  In this case, the first evidence of asthma and bilateral pulmonary emboli is in 2010.  None of the Veteran's treatment records contain any opinion indicating that his disorders had their onsets during service.  

In this case, the contemporaneous service records fail to show that current respiratory and lung disorders began during the Veteran's military service or are otherwise related to his service.  Here, the first evidence of respiratory and lung disorders was in 2010.  The United States Court of Appeals for Veterans Claims (Court) has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition).  See also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  Thus, the lack of any evidence of respiratory and lung complaints, symptoms, or findings for four decades between the Veteran's military service and the earliest evidence of respiratory and lung disorders is itself evidence which tends to show that respiratory and lung disorders did not have their onset in service or for many years thereafter.

The claims folder contains no competent evidence of respiratory and lung disorders being associated with the Veteran's active duty.  Without evidence of an in-service event, injury, or disease to the Veteran's respiratory system and lungs or competent evidence of an association between respiratory and lung disorders and his active duty, service connection for respiratory and lung disorders is not warranted.

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, the etiology of respiratory and lung disorders falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4 (lay persons not competent to diagnose cancer).  The Veteran's own assertions as to etiology have no probative value.

Without competent and credible evidence of an association between respiratory and lung disorders and the Veteran's active duty, service connection for respiratory and lung disorders is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for respiratory and lung disorders.  As the preponderance of the evidence is against these issues, the benefit-of-the-doubt rule does not apply, and the Veteran's claims of entitlement to service connection for respiratory and lung disorders are denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2013).

	2.  Headaches

The Veteran's April 1966 enlistment and April 1970 discharge examination both revealed clinically a normal head and neurologic system.  The Veteran's STRs contain no complaint of, treatment for, or diagnosis of, any headaches.  

The earliest evidence of headaches in post-service treatment records is in October 2011.   At that time, the Veteran reported that he began having a pulsating headache, which was not sudden in onset and began gradually.  A CT scan of the brain that month was read to be unremarkable.  A record in November 2011 shows that he was diagnosed with headaches of uncertain etiology.  Another November 2011 record shows a diagnosis of migraines.  None of his records contain any opinions relating headaches to his military service.  They also do not show that the Veteran reported any in-service event, injury or disease to his head and neurologic system in service, or that he reported that the onset of any associated symptomatology began during his military service.

Although the Veteran has reported that his STRs should show headaches in service, see December 2010 notice of disagreement, he has not reported incurring any specific event, injury, or disease, nor has he reported persistent symptomatology dating back to his military service.

Based on a review of the evidence, the Board concludes that service connection for headaches is not warranted.  Although the evidence shows that the Veteran currently has headaches, it does not show that they are related to his military service.

Initially, the Board finds that the Veteran does not have an-service event, injury or disease.  His STRs do not show any event, injury or disease to his head and neurologic system and none of the Veteran's statements have shown him reporting incurring an event, injury or disease.  The evidence also does not show that any currently diagnosed headaches had their onset in service.  While the Veteran's exposure to herbicides has been conceded, the Veteran has not contended that his headaches are related to herbicide exposure.  Additionally, the Veteran does not assert that his claimed problem is a result of combat.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) are not for application in this matter.  

His STRs are silent for any complaints associated with currently diagnosed headaches.  As discussed above, his head and neurologic system were normal in April 1970.  The Board acknowledges the Veteran's reports of headaches in service; however, the contemporaneous service records and post-service treatment records all fail to show that the onset of current headaches began in service or that he incurred an event, injury or disease to his head and neurologic system in service.  Therefore, the evidence does not support a finding that the in-service incurrence or aggravation of an event, injury or disease to his head and neurologic system actually occurred.  

Absent an in-service event, injury or disease, there is no nexus evidence to support a finding of service connection.  In this case, the first evidence of headaches is in 2011.  None of the Veteran's treatment records contain any opinion indicating that his headaches had their onset during service.  
In this case, the contemporaneous service records fail to show that current headaches began during the Veteran's military service or are otherwise related to his service.  Here, the first evidence of headaches was in 2011.  The Court has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense at 356; see also Maxson at 1333.  Thus, the lack of any evidence of headache complaints, symptoms, or findings for four decades between the Veteran's military service and the earliest evidence of headaches is itself evidence which tends to show that headaches did not have their onset in service or for many years thereafter.

The claims folder contains no competent evidence of headaches being associated with the Veteran's active duty.  Without evidence of an in-service event, injury, or disease to the Veteran's head and neurologic system or competent evidence of an association between headaches and his active duty, service connection for headaches is not warranted.

Although lay persons are competent to provide opinions on some medical issues, see Kahana at 435, as to the specific issue in this case, the etiology of headaches falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4.  The Veteran's own assertions as to etiology have no probative value.

Without competent and credible evidence of an association between headaches and the Veteran's active duty, service connection for headaches is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for headaches.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for headaches is denied.  See 38 U.S.C.A §5107.

	3.  Diabetes Mellitus, Type II 

The Veteran's April 1966 enlistment and April 1970 discharge examinations both revealed a clinically normal endocrine system.  Both examinations included urinalyses, which were both negative for albumin and urine.  As the Veteran's service in the Republic of Vietnam has been confirmed, in-service exposure to herbicides is conceded.

There are no post-service treatment records showing a diagnosis of diabetes mellitus, type II.  A November 2011 treatment record specifically shows that there was no history of diabetes.  Although in his December 2012 substantive appeal the Veteran reported that he would submit evidence showing a diagnosis of diabetes mellitus, type II, no such evidence has been received, nor has the Veteran submitted any release form for VA to obtain such evidence.   

Based on a review of the evidence, the Board concludes that service connection for diabetes mellitus, type II is denied.  Although the Veteran's in-service exposure to herbicides is conceded and diabetes mellitus, type II is a disease presumptively related to herbicides, a diagnosis of diabetes mellitus, type II has not been shown at any time since the claim for service connection.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110.  See also Degmetich at 1332 (holding that interpretation of section 1110 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In other words, the evidence must show that, at some point during the appeal period, the Veteran has the disability for which benefits are being claimed.  Here, there is no competent medical evidence reflective of diabetes mellitus, type II at any time during the appeal period.  

Although lay persons are competent to provide opinions on some medical issues, see Kahana at 435, as to the specific issue in this case, the diagnosis of diabetes mellitus, type II falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4.  The Veteran's own assertions as to diagnosis have no probative value.

At no time since the Veteran filed his claim for service connection for diabetes mellitus, type II in October 2009 has a diagnosis of diabetes mellitus, type II been shown.  See Brammer at 225 (in which the Court held that, in the absence of proof of a present disability, there can be no valid claim).  See also McClain v. Nicholson, 21 Vet. App. 319 (2007) (which stipulates that a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved).  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for diabetes mellitus, type II.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for diabetes mellitus, type II is denied.  See 38 U.S.C.A §5107.


ORDER

Entitlement to service connection for a respiratory disorder is denied.

Entitlement to service connection for a lung disorder is denied.

Entitlement to service connection for headaches is denied.

Entitlement to service connection for diabetes mellitus, type II is denied.


REMAND

Regrettably, a remand is necessary for the issues remaining on appeal.  The Veteran's DD 214 shows that his military occupational specialty (MOS) was that of a combat engineer.  Post-service treatment records show diagnoses of lumbar degenerative disc disease, lumbar radiculopathy, arthritis, and degenerative changes in the shoulders.  In a December 2013 statement, the Veteran's representative asserted that the Veteran's back, right leg, and bilateral shoulder disorders were due to his physically demanding occupation in service.  Considering the Veteran's MOS as well as the provisions of 38 U.S.C.A. § 1154(b), the Board finds that a remand is necessary to afford the Veteran a VA examination to determine the etiology of his claimed disorders.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms where necessary, procure records of post-service treatment that the Veteran has received.  The Board is particularly interested in records of such treatment that the Veteran may have received from the Henry Ford Health System and from any other providers identified by the Veteran.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  Then, accord the Veteran an appropriate VA examination to determine the nature, extent, and etiology of any diagnosed back, right leg, and bilateral shoulder disorders.  His claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

The examiner is requested to obtain a detailed history of the Veteran's symptoms as observed by him and others since service, review the record, and offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that any diagnosed back, right leg, and bilateral shoulder disorders are related to the Veteran's military service.  The examiner should accept the Veteran's statements as they pertain to any in-service injuries associated with his MOS as a combat engineer and as they relate to his being in combat.

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

3.  Ensure that the examination report complies with (answer the questions posed in) this Remand.  If any report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

4.  Then, readjudicate the issues remaining on appeal.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


